Citation Nr: 1226652	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-15 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disorder, claimed as residuals of an in-service bilateral toe injury.

2.  Entitlement to service connection for a bilateral foot disorder, claimed as residuals of an in-service bilateral toe injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.

The Veteran's new and material claim for a bilateral foot injury was remanded in July 2011 for the purpose of obtaining VA treatment records and Social Security Administration (SSA) records and issuing corrective VCAA notice.  The AMC/RO engaged in that development.  A supplemental statement of the case was issued in June 2012; and, the appeal is once again before the Board.

The issue of entitlement to service connection for a bilateral foot disorder, claimed as residuals of an in-service bilateral toe injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in November 1998, the RO denied a claim for service connection for a bilateral foot injury on the finding that the medical evidence did not demonstrate a bilateral foot injury was incurred in or aggravated by military service.

2.  The evidence received since the November 1998 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral foot disorder. 



CONCLUSIONS OF LAW

1.  The November 1998 rating decision, which denied the Veteran's claim for service connection for a bilateral foot injury is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2011).

2.  New and material evidence has been received since the November 1998 RO decision denying service connection for a bilateral foot injury; thus, the claim for service connection for a bilateral foot disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

The Appellant's claim for entitlement to service connection for a bilateral foot disorder is being reopened and remanded.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  New and Material Evidence

The Veteran initially filed a claim of entitlement to service connection for a bilateral foot injury in May 1998.  In an October 1998 rating decision, the RO denied his claim essentially on the basis that there were no service treatment records available for review.  The Veteran's service treatment records were subsequently located, and the claim was readjudicated in November 1998.  In that decision, the RO denied the Veteran's claim on the basis that the medical evidence did not demonstrate a bilateral foot injury was incurred in or aggravated by military service.  He did not appeal his claim for service connection, nor did he submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision on the bilateral foot injury claim became final one year later.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2011).

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, VA must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

As noted above, the claim was last denied in a November 1998 rating decision essentially because there was no evidence of a bilateral foot injury related to service.  The Veteran did not appeal and that decision became final.

The Veteran most recently filed a claim in January 2007.  A July 2007 rating decision denied his claim.  The Veteran appealed. 

The evidence added to the record since the November 1998 rating decision includes a March 2011 statement from the Veteran's VA treating physician indicating that "it is definitely possible that the crush injury you had during service on board [the] ship could be part of the cause [of his bunions]."  The statement is presumed credible.  Given that the March 2011 VA treating physician has indicated that there is a relationship, albeit tenuous, between the Veteran's current foot disorder and service, a reasonable possibility of substantiating his claim for a bilateral foot disorder, is raised.  

The Board finds that the evidence submitted since the November 1998 RO decision is new in that it was not associated with the claims folder prior to the November 1998 RO decision and material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  The Veteran's claim of entitlement to service connection for a bilateral foot disorder will be reopened.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a bilateral foot disorder, claimed as residuals of an in-service bilateral toe injury has been received, to this extent, the appeal is granted.





REMAND

As indicated previously, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

VA Examination-  Service treatment records reflect that the Veteran was treated for right great toe injury in February 1967.  A few days later the Veteran was treated for a left great toe injury.  A June 1967 separation examination reflected a normal clinical examination of his feet. 

Post-service treatment records confirm diagnoses of hammer toes, hallux abducto valgus, hallux limitus/rigidis, and severe neuropathy.  See May 2012 VA Treatment record located in Virtual VA file.  The Veteran has also been diagnosed with bunions.  See May 2010 VA treatment record.  The Veteran testified at his March 2011 BVA hearing that he injured his feet in service, when a bomb laden pallet fell on both of his feet.  See BVA Hearing Transcript (T.) at 3.  He testified that it resulted in both toes getting injured and he has had problems with these toes ever since.  See Id.  

The Board has considered a March 2011 VA treating physician's statement wherein it was essentially opined that the Veteran's current foot problems are possibly due to his in-service crush injury.  There is no rationale provided for this opinion. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The opinion is also speculative in nature.  It is well-established that a speculative opinion cannot be used to establish a claim for benefits.  See Stegman v. Derwinski, 3 Vet. App. 228   (1992) (held that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection). 


Nevertheless, the Board finds that the Veteran should be scheduled for a VA foot examination by a medical professional with appropriate expertise to determine whether his current bilateral foot disorders are related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file reflects that the Veteran has received medical treatment from the VA Medical Center (VAMC) in Portland, Oregon.  However, the claims file only contains VA treatment records dated up to May 2012.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA clinical records pertaining to the Veteran's multiple foot disabilities from the Portland VAMC for the period from May 2012 to the present.

2. All reasonable attempts should be made to obtain any identified records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(c)(2),(e) .

3. Schedule the Veteran for an examination to determine the nature and etiology of his bilateral foot disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current bilateral foot disorder (i.e. onychomycosis, hammer toes, hallux abducto valgus, hallux limitus/rigidis, severe neuropathy, bunions), or one which the Veteran has experienced during the course of his appeal, had its onset during the Veteran's active service or is otherwise causally related to his service, to include a bomb laden pallet falling on his feet.  The examiner should discuss the relevance, if any, of the service treatment records documenting treatment for injuries to his bilateral big toes. 

For purposes of this opinion, the VA examiner should presume that the Veteran had a bomb laden pallet fell on his feet. Rationale for all requested opinions shall be provided.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


